Citation Nr: 1029620	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-17 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder (other than posttraumatic stress disorder 
(PTSD)).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1970 to April 1972.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision of 
the Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was previously before the Board in July 
2009, when the Board denied service connection for PTSD, and (in 
light of Clemons v. Shinseki, 23 Vet. App. 1 (2009)) remanded the 
matter of service connection for a variously diagnosed 
psychiatric disorder other than PTSD.


FINDING OF FACT

A psychiatric disability was not manifested in service, and a 
preponderance of the evidence is against a finding that the 
Veteran's diagnosed depressive disorder is related to his active 
service; any psychiatric disability he has as a result alcohol 
abuse is not a compensable disability.


CONCLUSION OF LAW

Service connection for a psychiatric disability other than PTSD 
is not warranted; to the extent that the Veteran seeks service 
connection for disability due to alcohol abuse, such claim lacks 
legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective 
May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  A November 2009 letter explained 
the evidence necessary to substantiate the claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), this letter also informed the 
Veteran of disability rating and effective date criteria.  A June 
2010 supplemental statement of the case readjudicated the matter 
after the Veteran had opportunity to respond (curing the notice 
timing defect).  It is not alleged that notice was less than 
adequate.

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records are associated with his claims 
file.  He has not identified any pertinent evidence that remains 
outstanding.  He was not afforded a VA examination.  The Board 
finds that a VA examination (for a diagnosis/nexus opinion) is 
not necessary.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
explained its interpretation of 38 C.F.R. § 3.159(c)(4).  This 
regulation provides that an examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of a disability; (B) establishes that the Veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  The Court noted 
that the third prong of 38 C.F.R. § 3.159(C)(4) is a low 
"threshold" standard.  Here, the above-listed factors as to 
when a VA examination for a nexus opinion is necessary are not 
shown; even the "low threshold" standard for a nexus 
examination is not met.  Specifically, there is no evidence that 
a psychiatric disorder was manifested in, or might be related to, 
the Veteran's service.  Consequently, an examination for a 
medical nexus opinion is not necessary.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  VA's duty to assist 
is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service, 
but no compensation shall be paid if the disability is a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs (emphasis added).  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease incurred in 
service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury 
(disability).  Hickson v. West, 13 Vet. App. 247, 248 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran's STRs do not show any complaints, symptoms, 
diagnosis, or treatment pertaining to a psychiatric disability.  

VA outpatient treatment records dated from September 2004 to 
October 2005 include mental health assessments of alcohol abuse, 
recurrent depressive disorder , and history of anxiety (as well 
as PTSD for which service connection was denied by earlier Board 
decision).  The records do not include any comment regarding the 
etiology of the psychiatric disability (or anything suggesting it 
might be related to service).  

As a psychiatric disability was not noted in service, or 
clinically noted postservice prior to 2004, service connection 
for a psychiatric disability (to include depressive disorder) on 
the basis that it became manifest in service and persisted is not 
warranted.  [A psychosis has not been diagnosed, and the chronic 
disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 also do not apply.]

Given the equivocal nature of the Veteran's psychiatric diagnoses 
(i.e., recurrent depressive disorder, history of anxiety) it is 
unclear whether they represent a chronic acquired (and 
compensable) psychiatric disability.  Regardless, there is no 
evidence in the record that even suggests that any current 
chronic acquired psychiatric disability (other than PTSD) might 
be related to the Veteran's service.  Notably, a lengthy time 
interval between service and the initial postservice 
notation/documentation of a disability for which service 
connection is sought is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).   

With respect to the assessment of alcohol abuse, the Board notes 
that governing law and regulations provide that (for claims filed 
after October 31, 1990) no compensation is payable if a 
disability is the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2009).  VA's General Counsel has confirmed 
that (for claims filed after October 31, 1990) direct service 
connection for a disability that is a result of a claimant's own 
abuse of alcohol or drugs is precluded for purposes of all VA 
benefits.  See VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 (1998).  
It is neither claimed nor suggested by the record that the 
Veteran's alcohol abuse is secondary to a service connected 
disability; he has not established service connection for any 
disability. 

In summary, the preponderance of the evidence is against there 
being a nexus between any currently diagnosed psychiatric 
disability and the Veteran's service, and therefore against this 
claim.  Accordingly, the claim of service connection for a 
variously diagnosed psychiatric disorder (other than PTSD), must 
be denied.


ORDER

Service connection for a variously diagnosed psychiatric disorder 
(other than PTSD) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


